Case 8:19-cv-01957-JLS-ADS Document 23 Filed 06/02/20 Page 1 of 2 Page ID #:285



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-01957-JLS-ADS                                             Date: June 2, 2020
 Title: Melissa Ann Morton, et al. v. United States of America, et al.

  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

       Terry Guerrero                                                     N/A
        Deputy Clerk                                                 Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:                 ATTORNEYS PRESENT FOR DEFENDANT:

                Not Present                                          Not Present

 PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE WHY
              PROPER NOTICE OF RELATED CASES WAS NOT FILED

          Before the Court is Defendant United States of America’s Motion to Dismiss,
 currently set for hearing on June 12, 2020, at 10:30 a.m. (Mot., Doc. 16.) The United
 States moves to dismiss the case for lack of subject-matter jurisdiction, arguing that its
 concurrently filed disclaimer of interest in the property at issue deprives the Court of its
 purported jurisdiction under the Quiet Title Act, 28 U.S.C. § 2409a. Upon review of the
 operative complaint and the briefing on the Motion, it appears that this case is not only
 related to, but indeed arises out of, a previous judgment in a case before the Honorable
 Philip S. Gutierrez.
         In the operative complaint, Plaintiffs allege that they are either beneficiaries or
 “beneficially interested parties” of a deed of trust on real property located at 8801
 Riderwood Drive in Sunland, California. (First Am. Compl. (“FAC”), Doc. 12 at 3–4 ¶¶
 3, 9; ¶¶ 35, 39–40.) According to Plaintiffs, the United States’ 2007 recording of a notice
 of lis pendens as to the property and a 2008 default judgment in the United States’ favor
 in United States of America v. Gunter M. Zielke et al., No. 2:07-cv-05767-PSG-AJW,
 “are clouding the title to the subject property.” (FAC at 3 ¶ 6, 6 ¶ 7; ¶¶ 31–32.) In the
 FAC, Plaintiffs ask this Court to declare the 2007 lis pendens and 2008 default judgment
 “null and void ab initio.” (Id. ¶ 43 (italicization removed).) The parties’ papers therefore
 rely heavily on United States v. Zielke and that case’s history. Curiously, however, the
 parties failed to file a Notice of Related Cases or otherwise alert the Court of the close
 relationship between this case and United States v. Zielke, in violation of District Local
 Rule 83-1.3.1.
 ______________________________________________________________________________
                          CIVIL MINUTES – GENERAL                            1
Case 8:19-cv-01957-JLS-ADS Document 23 Filed 06/02/20 Page 2 of 2 Page ID #:286



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-01957-JLS-ADS                                              Date: June 2, 2020
 Title: Melissa Ann Morton, et al. v. United States of America, et al.

        Local Rule 83-1.3.1 provides in relevant part:

        It shall be the responsibility of the parties to promptly file a Notice of
        Related Cases whenever two or more civil cases filed in this District:
               (a) arise from the same or a closely related transaction, happening, or
               event;
               (b) call for determination of the same or substantially related or
               similar questions of law and fact; or
               (c) for other reasons would entail substantial duplication of labor if
               heard by different judges.

 C.D. Cal. R. 83-1.3.1. The Local Rule makes clear that if any of the factors are present,
 the filing of a Notice of Related Cases is not optional. Indeed, “[t]he Notice must be filed
 at the time any case . . . appearing to relate to another is filed, or as soon thereafter as it
 reasonably should appear that the case relates to another.” Id. (emphasis added).
 Moreover, the Civil Cover Sheet filed in every case includes a “Related Cases” section
 which mirrors the language of Local Rule 83-1.3.1. Under the section, plaintiffs are
 asked whether the case is related “to any civil or criminal case(s) previously filed in this
 court.” Here, Plaintiffs’ counsel checked the “yes” box but listed only two cases and
 omitted United States v. Zielke, No. 2:07-cv-05767-PSG-AJW. (Am. Civil Cover Sheet,
 Doc. 6 at 3.) Plaintiffs’ counsel’s omission is particularly puzzling in light of Plaintiffs’
 Opposition to the pending Motion to Dismiss, in which Plaintiffs frame their arguments
 as to the 2008 default judgment as falling under Rule 60(b) of the Federal Rules of Civil
 Procedure (see, e.g., Opp’n, Doc. 18 at 4).
         Accordingly, the parties are ORDERED TO SHOW CAUSE by written
 declaration, no later than 5:00 p.m. on Monday, June 8, 2020, as follows:
         • As to Plaintiffs, why they failed to include United States v. Zielke, No. 2:07-
             cv-05767-PSG-AJW, in the Civil Cover Sheet, and
         • As to the United States, why it failed to file a Notice of Related Cases as to
             United States v. Zielke, No. 2:07-cv-05767-PSG-AJW.
 Failure to timely and adequately respond may result in the imposition of sanctions.

                                                               Initials of Preparer: tg
 ______________________________________________________________________________
                          CIVIL MINUTES – GENERAL                            2
